RICHARD F. FOLTZ Burlington
Pursuant to sec. 19.98, Stats., as created by ch. 426, Laws of 1975, you request my opinion whether the notice required under sec. 19.84 (1) (b), Stats., requires publication as a legal notice in the official newspaper of the governmental unit.
I am of the opinion that it does not. I refer you to 63 OAG 509 (1974), which discusses the meaning of "communication" under sec. 66.77 (2) R.S. 1973. The advice given in 63 OAG 509 is applicable to the present law.
Section 19.84 (1), Stats., requires the giving of any notice:
"(a) As required by any other statutes; and *Page 251 
      "(b) By communication from the chief presiding officer of a governmental body or such person's designee to the public, to those news media who have filed a written request for such notice, and to the official newspaper designated under ss. 985.04, 985.05 and  985.06 or, if none exists, to a news medium likely to give notice in the area."
Notice to the public can be given by posting in one or more public places likely to be noticed by the public or those who might be concerned. Written or telephonic communication to members of the news media or official newspaper is sufficient. A written communication is desirable as it reduces the chances for error. While paid publication is not required under sec. 19.84, the governmental body or its chief presiding officer may decide that, because of the particular nature of the meeting to be held, the preferable means of providing notice is by paid publication. All notices must meet the content requirements of sec. 19.84 (2), Stats. Notice must be given at least 24 hours prior to the commencement of the meeting except in the case of an emergency, and in such case, at least 2 hours' notice is required. The shorter notice can only be used where it is "impossible or impractical" to give the "at least 24 hours" notice.
Section 19.84 (4) requires a separate and complete notice foreach meeting at a time and date reasonably proximate to the meeting, and subsec. (2) requires that the notice of a meeting include any special subject matter intended for consideration at a contemplated closed session.
BCL:RJV